....




                         i




OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                AUSTIN
        Kmarrblo    8. %po        ~tt.M’iJold,      9060 8



            be & voluaboorSireua *Itb no l&l&ry,t&o
            8moOot 80 orduo  p&lU lhell oat be 1008 tk&
            %mntf-flte Dollon ($Eb]par R o & th )6roh lVOI-
            580 wmthly       arlbry      to be beoea oli the aonthlq
            mrongo      OS ht&~n*lu~ for           the     Slvr (8) yo6r
            $ior$o&,
                   of 60 n&i?:,
                             thmool ~6 he may h&ro &WV-


            ?rwuw6      my      br   propu    Mu    rom*u&ute0. witli ths
            dogno OS dl&&bULty; provld&dSoethos,that
            ii rnd when rue& dl88blltty6Wt o&&&o suoh
            rotlromat ot $loabtUty dhsonoe    Wi     bo ata-
                      Sad owh ~brWOA ehell b. XW&t@F&d to
            OO~GtlrUred
            motive    &OrY%60 et       A&    hM& %hWL.t&O Sew .&8&nTy
            ho roooltod      lt    tlu tiw       OS hte    rotlr&uoat So?
            ai6aimr.
                    "Sue+ 8.      Wmsr+u      64            la r o lloaamber
                                                         du3.f         d
            of ary regularlyorginiaod *atire Six% doprrtwat
            ai mry city or tan sow oDda& witua  ot that
            ry     Lo ms~Sser   lua     dud8       t& 6providuaa     o f oh16
            Aae a6 horbfnlkalhod, 011aeoouat of bwldwt
            or otht aqmwry     4lubflftr oerrredvt rustale=
            rd while ia, mad/or in oan&&wuaao OS the prrtoru-
            au&o ef hi6 dtiti~,be ooaflnad to &ny horpl%sl
            et 00 h&a bbd r&d/or &hell roqtim tha proSo&&loa-
            4.l *sniew oi a phmfair,a rotgeoa or nurse,
            u&d Beed OS m&too;     ohail 0.OILprooostatloa
            OS praprrlj      i~uis*tIand +*rlftad bills Wu*Sor,
            urdu     paid srra me Fbmoa*8 Bell6S *ad Botlm-
                    Ik5d or met elty 02 tQwn 811 ao6*066Fy
            horpital, k ioion'*,lur o *o       o li6
                                                   *ad/or,
            mrnt
                                           aur8o'o
            n8dirlo*bPily
                      10 vr srpnoso aad not 1066 thaa File
            Dollar& ($8,aor zu6YOthlm nrt40a Dblltl6 (I)ra)
            908 WUk t0lOh      iiF.WM   4Wiq    OUOh trqtomv
            dtaabblityzpmP2dod howoror,tD*t ia Mb 0**0
            ohm11 the aroautaQT amounta w gmld SOP owh bill.
            and 6xpsaoe6 moo69     tha odwqga%o   w   eS C&o Wan-
            &012 Pollee (#lOO) in 64 oao &oath: lad wwldod
            ftM&or, that tba bonofitopmridrd bY tbi6 W*-
            tion lhsll not tkpplytv *flyaitr or tovm b&*156
            6 fully pclidrim doprftmat~




I.---
L
Sonorablo8. Bqna Sattuiislb, Page 8


          Th. right Of . fix-em. to raaeite dlmblllty be....
S&C. .itrr he4vl.gleft the ..nloo or 8 r           1       alo4
w     6o~rtiacmtomslngwithin th. pr.vi.2.~: :br&              :.
determinedby Seotiolu,    7 end 8 of the Aat. Both seatinns
olearlriadiaate that a person is not entitledto raooive
bissbllltybenefit.us&r the Aat anlas.ha bwtnnos ~&is-
ablod while in ln!l/or  in consogusnas of the p-riomanos      of
his dutleewhllo seiringas an sotive flreaanin a regularly
active flxe departmentin a eitr or tsws csuiw with1.n        the
~r.rl.io.. of tha Aat. 6hen a personbsooma.dirbld r\ut&la
the 8eniou of such dspartmont,olaarlyho will not be on-
tttlsdto rrosirabenefitsmndor the hot. A penoa         nhe    has
qnmltffod madu t&o lot In a departmentoomiag within        ths
pr.ri.1o.8of th. Act, and who ha. msd. eontributlon.       to the
flpndof l partisul8rdaputaant, dll not be entitledto ro-
omlr. 4l..bilit]rbttnafit@ fraa the fun& after hwia lsft said
dqmrtaent, unlooeha shall hsr. booone dlmblad Wile in
and/or in oorrmsquence  or the psrforsaaarof tb astp a. s
member of tha 4apertsaatin rhlab ho ww ~aelifled.

                 What are the rightsOS a firemanafter &ring 1Oft
tdm suvloo         of a regularly or~ixed  tin depertmont to per-
tieipato        in retlraauat   bumfits?

          It 16 our opinion that 9wtlon  11l ol tbo Aot tuber
.on.l&.r.tlon al.8 not Qi8tlAgui.b t&l.stat00 of. fira
who ra.l~.Q ir.m 0.6 rho take..   108~0 of lb sa no m.Than-
for*,       whom s    rlraroan
                             rssigs~,         or se~urss   s Iran   oi absssae
for tha purposeof ontaringthe armed torow of the Ietfoa
durlsgwar or Nationalemergency .a4 does 8. ontu the lmeb
                                                ported of
foxoes,the time ha aorvesin the an;l during sctoh
nr         or Jktlonal smergbnoy ia oon8llored eontinsou8           ssrvlos
ror rOtir0mOntpurporss. The faeti that ho bu boon dstsilsil
to the flro department18 l!mb3teFlal. Xii88orvloa la eny
ether eapaoltyin the army wma.ldba oonnftlsreda6 continnous
servlccifor        rstlrsment   pur~~esr)s.

           The status of a fireman who rs8ignd and oar) who
take. a laava of abssneoan4 estan tha serr1a11  of aaynyenO
crampas (Lcirlliaafireman ara tho suao. Ia 80 far as length
of aervicsfor rrtiramentpurposesIs oowarsa~, they will
bo ~orornc& by the lengthof time   thq are out sf the .Wvfoo
of the departmentthey leta, aad, or 0ourae. depmidsnt upon
tbair return to said department. The faot that they mewed
bs atvtlim firemrn In any axmy 4amp OF d0r.n..tin dopart-
rseatdoe. not mdce thee “ihw~n”, 8. that tU% fB d.ftA64 iI3
fhroonblo X. Fayne Sattarfisld, Pa@ b


Yootiaa 8b of the    Aot.

           The   statum of   8   fitoaaa   who ha   boss diaobargad
and enter8 the rwvlooa of on army camp or defense            plant
fir8 department    ia the maw 86 that        of a fireman rha ha@ re-
8Lgood or taken a leave of abmaoa.            Xlr olalm for rattim-
mont bonrflt~   will dep0na upon hir rrkn8tstemeat 1ri the do-
partmont frctm rhLah he -8   dfeohar@d  aad the loagth of tlao
ho we1 out of emnice.
            Tho 8tatua. of a firoman who loft the 8ervicr    of a
 rawarlp    orgeaissd fire department throPgh no fault of hlr
 own and eatorm the 8emiee8     of aa anrp eaa   or dofenmo fire
‘d~partmant dependa ugen hi8 reia8taterwnt     Pa the (Lopartmoat
 from which be wa8 d h Oh a r 8.dlnd hi8 ltatM   fo r r8tiromont
 purpo@oa fill  be govammd by the provimiolu     of Beetion 81.
                                             Your@ rarytrul~